Citation Nr: 1040545	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  09-11 210A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for a temporomandibular 
joint condition (TMJ).  

3.  Entitlement to service connection for a right knee condition. 

4.  Entitlement to service connection for a left knee condition. 

5.  Entitlement to service connection for a bladder condition, to 
include as secondary to service-connected lumbosacral strain with 
degenerative joint disease. 

6.  Entitlement to service connection for a stomach condition. 

7.  Entitlement to an initial disability evaluation in excess of 
10 percent for service-connected tinea pedis and tinea corporis 
prior to November 28, 2008, and in excess of 60 percent since 
November 28, 2008.

8.  Entitlement to an initial compensable disability evaluation 
for service-connected bilateral pes planus. 

9.  Entitlement to an initial compensable disability evaluation 
for service-connected residuals of right little finger fracture 
of the right hand. 

10.  Entitlement to an initial disability evaluation in excess of 
10 percent for service-connected right lower extremity 
radiculopathy.

11.  Entitlement to an initial disability evaluation in excess of 
10 percent for service-connected left lower extremity.

12.  Entitlement to an extension of convalescence period 
following L4-5 hemilaminectomy with excision of herniated L4 disc 
beyond October 1, 2008 to November 28, 2008.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1979 to October 1982.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a March 2008, September 2008, and February 2009 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.


In a June 2009 rating decision, the RO increased the Veteran's 
disability evaluation for his service-connected tinea pedis and 
tinea corporis from 10 to 60 percent disabling, effective 
November 28, 2008, the date of claim for an increase.  In 
accordance with AB v. Brown, 6 Vet. App. 35 (1993), the Veteran 
will generally be presumed to be seeking the highest rating 
available, and it follows that a partial grant of an increased 
rating does not terminate an appeal.  

The issues of entitlement to service connection for a bladder 
condition, to include as secondary to service-connected 
lumbosacral strain with degenerative joint disease, entitlement 
to service connection for a stomach condition, entitlement to an 
initial disability evaluation in excess of 10 percent for 
service-connected right lower extremity radiculopathy, and 
entitlement to an initial disability evaluation in excess of 10 
percent for service-connected left lower extremity are addressed 
in the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during service and 
the Veteran is not currently shown to have a hearing loss 
disability by VA standards.

2.  The competent medical evidence does not show a current 
diagnosis of a temporomandibular joint disability. 

3.  The competent medical evidence does not show a current 
diagnosis of a right knee disability.

4.  The competent medical evidence does not show a current 
diagnosis of a left knee disability.

5.  The Veteran required an extension of convalescence until 
November 27, 2008, following an August 2008 hemilaminectomy with 
excision of herniated L4 disc surgery.


6.  Prior to November 28, 2008, the Veteran's skin disability was 
manifested by 5 percent, but less than 20 percent of the entire 
body; 20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected was not shown and systemic therapy for a 
total duration of six weeks or more, but not constant, during the 
past 12-month period was not shown.  

7.  Since November 28, 2008, the Veteran's skin disability is 
manifested by 50 percent of the total body affected and 75 
percent of exposed areas affected.  There is evidence of 
generalized involvement of the skin, but no evidence of systemic 
manifestations such as fever, weight loss, or hypopproteinemia.  

8.  The Veteran's bilateral pes planus foot disability is 
productive of no more than mild symptoms or functional 
impairment; the medical evidence does not show moderate flat foot 
with weight-bearing line over or medial to the great toe, inward 
bowing of the Achilles tendon, or pain on manipulation.  

9.  Residuals of the right little finger are manifested by no 
more than mild limitation of motion, without ankylosis.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3,159 3.303, 3.304, 3.307, 3.309, 3.385 (2010).

2.  Service connection for a temporomandibular joint condition is 
not warranted.  38 U.S.C.A §§ 1113, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

3.  Service connection for a right knee condition is not 
warranted.  38 U.S.C.A. 
§§ 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2010).


4.  Service connection for a left knee condition is not 
warranted.  38 U.S.C.A. 
§§ 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2010).

5.  The criteria for an extension of the temporary total 
disability rating for convalescence following an August 2008 L4-5 
hemilaminectomy with excision of herniated L4 disc surgery beyond 
October 1, 2008 and until November 27, 2008 have been met.  38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.30 
(2010).

6.  For the time period prior to November 28, 2008, the criteria 
for an initial disability evaluation in excess of 10 percent for 
tinea pedis and tinea corporis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.118, Diagnostic Code 7806 (2010). 

7.  For the time period since November 28, 2008, the criteria for 
an initial disability evaluation in excess of 60 percent for 
tinea pedis and tinea corporis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.118, Diagnostic Codes 7806, 7817 (2010). 

8.  The criteria for an initial compensable evaluation for 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Code 5276 (2010).

9.  The criteria for an initial compensable disability evaluation 
for residuals of the right little finger fracture of the right 
hand have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.40, 4.45, 4.71a, Diagnostic Codes 5227, 5230 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the Veteran of the information and evidence not of record 
that is necessary to substantiate the claim.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
notice should also address the rating criteria or effective date 
provisions that are pertinent to the Veteran's claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Regarding the Veteran's claims of entitlement to service 
connection for a temporomandibular joint condition, right knee 
condition, left knee condition, and bilateral hearing loss, the 
RO provided the Veteran pre-adjudication notice by letter dated 
in August 2007.

Regarding the Veteran's claim of extension of the temporary total 
disability rating for convalescence from L4-5 hemilaminectomy 
with excision of herniated L4 disc surgery beyond October 1, 
2008, the RO provided the Veteran pre-adjudication notice by 
letter dated in September 2008.

Regarding the Veteran's claims of entitlement to an initial 
compensable disability evaluation for service-connected pes 
planus and service-connected residuals of right little finger 
fracture, as well for an initial disability evaluation in excess 
of 10 percent for his service-connected tinea pedis and tinea 
corporis prior to November 28, 2008, and in excess of 60 percent 
since November 28, 2008, in cases where service connection has 
been granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has been 
more than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  The Veteran bears the burden of demonstrating any 
prejudice from defective notice with respect to the downstream 
elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That 
burden has not been met in this case.  

Nevertheless, the record reflects that the Veteran was provided a 
meaningful opportunity to participate effectively in the 
processing of his claims such that the notice error did not 
affect the essential fairness of the adjudication now on appeal.  
The Veteran was notified that his claims were awarded with an 
effective date of July 26, 2007, the date of claim, and initial 
ratings were assigned.  He was provided notice how to appeal that 
decision, and he did so.  He was provided a statement of the case 
that advised him of the applicable law and criteria required for 
a higher rating.  Further, he was provided pre-adjudicatory 
notice that he would be assigned an effective date in accordance 
with the facts found as required by Dingess.  

Moreover, the record shows that the Veteran was represented by a 
Veteran's Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 
427 (2006).  

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information that 
VA provided to the Veteran what was necessary to substantiate his 
claims, and as such, that he had a meaningful opportunity to 
participate in the adjudication of his claims such that the 
essential fairness of the adjudication was not affected.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other 
grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the Veteran, whereas VA has 
obtained service treatment records, VA outpatient treatment 
records, afforded the Veteran examinations, and assisted the 
Veteran in obtaining evidence.  Regarding the Veteran's claims of 
service connection for a temporomandibular joint condition, right 
knee condition, and left knee condition, the Board notes that the 
Veteran has not been given a VA examination.  In disability 
compensation claims, VA must provide a medical examination when 
there is: (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies; 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
veteran's service or with another service-connected disability; 
but (4) insufficient competent medical evidence is on file for 
the Secretary to make a decision on the claim.  See 38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the Veteran's claims of entitlement to service 
connection for a right and left knee condition and a 
temporomandibular joint condition, the Board notes the evidence 
does not show the Veteran has a current right or left knee 
condition or a temporomandibular joint condition.  As such, the 
threshold for entitlement to an examination is not met for the 
Veteran's claims.  See 38 C.F.R. § 3.159(c)(4); McLendon.  All 
known and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; and 
the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.  

Service Connection Law and Regulations

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1131.  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  However, continuity 
of symptoms is required where a condition in service is noted but 
is not, in fact, chronic or where a diagnosis of chronicity may 
be legitimately questioned.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service. 38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Additionally, service connection for certain diseases, including 
organic diseases of the nervous system such as sensorineural 
hearing loss, may also be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent or 
more within one year from the date of separation from service.  
38 C.F.R. §§3.307(a), 3.309(a).

Hearing Loss 

The Veteran contends that his current bilateral hearing loss is 
related to noise exposure in service.  His DD Form 214 
demonstrates a Military Occupational Specialty (MOS) of a Vehicle 
Mechanic.  The Veteran does not concede any post-service 
occupational or recreational noise exposure.  The Veteran 
believes that his hearing was initially damaged in service and 
continued to worsen subsequently.

Applicable regulations provide that hearing impairment is 
considered to be a disability when the auditory threshold level 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 CFR § 3.385.

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. 
§ 3.385 need not be shown by the results of audiometric testing 
during a claimant's period of active military service in order 
for service connection to be granted.  Regulation 38 C.F.R. § 
3.385 does not prevent a claimant from establishing service 
connection on the basis of post-service evidence of hearing loss 
related to service when there were no audiometric scores reported 
at separation from service.  Ledford v. Derwinski, 3 Vet App. 87, 
89 (1992).  The regulation does not necessarily preclude service 
connection for hearing loss that first met the regulation's 
requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).  Thus, a claimant who seeks to establish service 
connection for a current hearing disability must show, as is 
required in a claim for service connection for any disability, 
that a current disability is the result of an injury or disease 
incurred in service, the determination of which depends on a 
review of all the evidence of record including that pertinent to 
service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303 and 3.304; 
Hensley, 5 Vet. App. at 159-60.

The Veteran's July 1979 induction physical examination does not 
contain any evidence of complaints, treatment, or diagnosis of 
bilateral hearing loss.  A March 1982 service treatment record 
(STR) demonstrates the Veteran complained of hearing loss for the 
past three months; the treating physician indicated that the 
Veteran probably has sensorineural hearing loss due to noise 
exposure.  The Veteran's August 1982 separation physical 
examination shows he reported hearing loss, however, no diagnosis 
is noted.  The Veteran separated from service with essentially 
normal hearing bilaterally.  

The Veteran underwent a VA audiological examination in December 
2007.  At the time, the Veteran reported that he was exposed to 
artillery, tank, and gunfire noise, with the use of hearing 
protection, while in service.  He further reported that his 
hearing has continued to worsen since 1979-1980. 

Upon examination, pure tone thresholds, in decibels, were as 
follows: 

HERTZ

500
1000
2000
3000
4000
RIGHT
30
30
25
25
25
LEFT
25
30
25
25
30

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 96 percent in the left ear. 


The examiner diagnosed the Veteran with normal to moderately-
severe sensorineural hearing loss, bilaterally.  The examiner 
opined that for the 500 to 4000 Hertz frequency range, the 
Veteran has normal hearing for VA adjudication purposes; 
therefore, his hearing loss is less likely than not related to 
military noise exposure.    

The evidence shows that the Veteran has normal bilateral hearing 
and does not have a current disability for VA compensation 
purposes.  38 C.F.R. § 3.385.  The Board notes that a service 
connection claim must be accompanied by evidence which 
establishes that the claimant currently has a disability.  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The Board acknowledges 
that the Veteran reported noise exposure during service, however, 
service connection for bilateral hearing loss is not warranted in 
the absence of proof of a current disability as defined by the 
VA.      

In light of the aforementioned, the Board concludes that service 
connection for bilateral hearing loss must be denied.  As 
reflected by the discussion above, the preponderance of the 
evidence is against the Veteran's claim.  As such, the benefit-
of-the-doubt rule does not apply. See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).       

Temporomandibular Joint 

The Veteran contends that his current temporomandibular joint 
(TMJ) disability is due to service.  

The Veteran's service treatment records including his July 1979 
induction physical examination, August 1982 separation physical 
examination, and dental records do not contain any evidence of 
complaints, treatment, or diagnosis for a TMJ condition.  

A post-service VA outpatient treatment record dated in November 
2006 demonstrates the Veteran complained of pain and clicking of 
his right lower jaw with movement.  The treating physician 
provided an initial assessment of "TMJ versus dental disease, 
refer to dental." 

A post-service VA outpatient treatment record dated in September 
2007 shows the Veteran sought treatment for left jaw pain that 
radiates to his ear.  The Veteran reported that he had dental 
work over twenty years ago, indicating the pain has been present 
since that time.  The treating physician diagnosed the Veteran 
with jaw pain.  

The aforementioned post-service VA outpatient treatment records 
demonstrate the Veteran sought treatment for right and left jaw 
pain and the November 2006 record includes a physician's 
observation that the Veteran may have TMJ, as he provided an 
assessment of "TMJ versus dental disease, refer to dental."  
However, the evidence does not include any diagnosis of a TMJ 
disability.  

The Board acknowledges the Veteran's contentions of jaw pain due 
to service.  In this regard, the Board does not dispute the 
Veteran's jaw pain; as a layman he is competent to report the 
existence of symptoms ascertainable by the senses.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Pain alone, however, is 
not a disability for VA purposes.  Absent a competent diagnosis 
of an underlying TMJ disorder, service connection is not 
warranted for a TMJ disorder.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999).  Thus, without a diagnosis of a current 
disability, the Veteran has failed to meet the critical first 
element of a service connection claim and as such, his claim must 
be denied.  See Brammer, 3 Vet App. at 225.

In light of the aforementioned, the Board concludes that service 
connection for a TMJ must be denied.  As reflected by the 
discussion above, the preponderance of the evidence is against 
the Veteran's claim.  As such, the benefit-of-the-doubt rule does 
not apply. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.       


Knees

The Veteran contends that his current right and left knee 
disabilities are related to service.  

The Veteran's July 1979 induction physical examination does not 
contain any evidence of complaints, treatment, or a diagnosis of 
a right or left knee condition.  Service treatment records (STR) 
demonstrate the Veteran sought treatment in November 1980, 
reporting that he was beaten up; he was diagnosed with bilateral 
knee abrasions.  A September 1981 record shows the Veteran sought 
treatment for right knee pain, resulting in a diagnosis of a 
right knee strain.  An October 1981 record shows the Veteran 
sought treatment for right knee pain, reporting that he injured 
his knee four months ago.  A January 1982 emergency treatment 
record shows the Veteran reporting having right knee pain for two 
days due to slipping off of a tank and hitting his patella; the 
examiner ruled out a right knee patellar fracture and released 
the Veteran from the emergency room, noting that the Veteran had 
some pain on palpation and discomfort on extension, but had full 
range of motion.  The Veteran's August 1982 separation physical 
examination does not contain any evidence of complaints, 
treatment, or a diagnosis of a right or left knee injury or 
condition.  On the August 1982 Report of Medical History, the 
Veteran denied swollen or painful joints, as well as a trick or 
locked knee.     

On his claim for service connection, the Veteran reported that he 
was treated at VA in November 2006.  A December 2006 VA 
outpatient treatment report included the Veteran's report that he 
had no joint pain, other than the back; he made no complaint of 
knee pain at that time.  

There is no evidence of record documenting post-service treatment 
for the Veteran's right or left knees and he has not alleged that 
he has continuously experienced right or left knee symptoms since 
service.  At separation from service, no pertinent defects or 
diagnoses were noted.  The Board acknowledges the Veteran's 
contentions of right and left knee pain due to service.  In this 
regard, the Board does not dispute the Veteran's right and left 
knee pain; as a layman he is competent to report the existence of 
symptoms ascertainable by the senses.  See Espiritu, 2 Vet. App. 
at 492.  Pain alone, however, is not a disability for VA 
purposes.  Absent a competent diagnosis of an underlying right or 
left knee disorder, service connection is not warranted for a 
right or left knee disorder.  See Sanchez-Benitez, 13 Vet. App. 
at 282.  Thus, without a diagnosis of a current disability, the 
Veteran has failed to meet the critical first element of a 
service connection claim and as such, his claim must be denied.  
See Brammer, 3 Vet App. at 225.

In light of the aforementioned, the Board concludes that service 
connection for a right and left knee condition must be denied.  
As reflected by the discussion above, the preponderance of the 
evidence is against the Veteran's claim.  As such, the benefit-
of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 49.       

Temporary Total Evaluation for Convalescence

The Veteran contends that he warrants an extension of the period 
of convalescence for the L4-5 hemilaminectomy with excision of 
herniated L4 disc surgery beyond October 1, 2008, and prior to 
November 28, 2008 (the effective date of his award of total 
disability based on individual unemployability).  

In the September 2008 rating decision, the RO assigned the 
Veteran a temporary total evaluation, effective August 12, 2008, 
based on surgery necessitating convalescence.  In the same rating 
decision, the RO assigned a 20 percent disability evaluation for 
the Veteran's service-connected lumbosacral strain with 
degenerative joint disease, effective October 1, 2008.  
Subsequently, in the February 2009 rating decision, the RO 
increased the Veteran's disability evaluation for his service-
connected lumbosacral strain with degenerative joint disease from 
20 to 40 percent disabling, effective October 1, 2008, the day 
following the end of the temporary total evaluation.  In the June 
2009 rating decision, the RO granted the Veteran total disability 
based on individual unemployability, effective November 28, 2008, 
the date of claim.  Thus, the issue is whether the Veteran is 
entitled to a temporary total rating for the period from October 
1, 2008, to November 28, 2008.   

Temporary total ratings will be assigned from the date of 
hospital admission and continue for 1, 2, or 3 months from the 
first day of the month following hospital discharge when 
treatment of a service-connected disability results in:  (1) 
Surgery (including outpatient surgery after March 1, 1989) 
necessitating at least one month of convalescence; (2) Surgery 
with severe postoperative residuals such as incompletely healed 
surgical wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a body 
cast, or the necessity for house confinement, or the necessity 
for continued use of a wheelchair or crutches (regular weight-
bearing prohibited); or (3) Immobilization by cast, without 
surgery, of one major joint or more.  38 C.F.R. § 4.30(a).

Temporary total disability ratings are to commence on the day of 
hospital admission and continue for a period of one to three 
months from the first day of the month following hospital 
discharge or outpatient release.  See 38 C.F.R. § 4.30.  
Extensions of one to three months, beyond the initial three 
months, may be made under 38 C.F.R. § 4.30(a) (1), (2), or (3).  
Notations in the medical record as to a veteran's incapacity to 
work after surgery must be taken into account in the evaluation 
of a claim brought under the provision of 38 C.F.R. § 4.30.  
Seals v. Brown, 8 Vet. App. 291, 296-97 (1995); Felden v. West, 
11 Vet. App. 427, 430 (1998).  Furthermore, the term 
"convalescence" does not necessarily entail in-home recovery.

On August 13, 2008, the Veteran underwent surgery for his 
herniated L4 disc with bilateral L5 radiculopathy.  Later that 
same day, a treatment record indicates the Veteran complained of 
pain and numbness of left lower extremity, however, was able to 
walk outside to smoke with the assistance of a fellow Veteran.  
On August 14, 2008, the Veteran complained of shooting pain down 
his legs, indicating that he does not believe he is ready to go 
home.  Later that same day, he was transported by his spouse in a 
wheelchair to meet with his physician, provided pain medication 
and subsequently discharged from the hospital.

On August 20, 2008, the Veteran went for a post-surgery follow-up 
appointment, complaining of back pain with pain radiating down 
his legs, feet, and toes.  The Veteran reported experiencing 
severe spasms of his back and legs.  He further reported that his 
pain medication does not provide him any relief.

On August 28, 2008, the Veteran returned to the hospital for a 
follow-up appointment and was noted to be two weeks post-surgery, 
with continuous daily improvement; his incision was nicely 
healed, he was experiencing much less pain, and he is walking 
more, however, still utilized a roller walker.  On examination, 
his straight leg raise was negative to 85 degrees bilaterally and 
his L5 sensory deficit persists but was less dense.  The 
physician informed the Veteran that he may begin to drive.  

A September 27, 2008, VA chart entry detailing a discharge 
follow-up phone call noted the Veteran's complaints that he 
continued to have pain and medication did not always relieve it.  

A follow-up examination conducted two days later noted that the 
Veteran was six-week post lumbar disc surgery and was "much 
improved."  His gait was stable, lower extremity strength was 
good, but the Veteran still had L5 sensory deficits.  
 
The Veteran underwent a VA examination in October 2008.  At the 
time, the Veteran reported experiencing stiffness and pain 
related to his back condition.  On physical examination, the 
examiner noted the Veteran had a deliberate stiffness and a 
guarded gait that appeared to be antalgic in nature, as well as 
abnormal stiff and deliberate posture.  There was loss of normal 
lordosis; otherwise normal curvatures.  The Veteran was unable to 
perform range of motion testing because of the pain and the 
examination was therefore terminated.  The examiner diagnosed the 
Veteran with degenerative disc disease of the lumbar spine, 
lumbar strain, and scar of lumbar spine post hemilaminectomy and 
disectomy of L4/5.  The examiner noted the Veteran's scar to be a 
well-healed mid-line surgical scar.  The examiner further 
indicated that the Veteran is unable to work or perform his 
activities of daily living.      

The Veteran underwent a VA examination in January 2009.  At the 
time of examination, the Veteran reported that he last worked in 
July 2008, indicating that he could no longer tolerate his job 
due to back pain.  


Based on the medical evidence of record, the Board finds that an 
extension of the temporary total disability rating from October 
1, 2008 until November 27, 2008 (subsequent to November 27, 2008, 
the Veteran was awarded a TDIU), is warranted.  

Specifically, the evidence demonstrates the Veteran continued to 
experience back and left lower extremity pain during the time 
period at issue.  While the October 2008 VA examiner noted the 
Veteran's scar to be a well-healed, range of motion testing could 
not be conducted and the examination was terminated because of 
the pain.  The examiner further indicated that the Veteran is 
unable to work or perform his activities of daily living due to 
his condition.  During the January 2009 VA examination, the 
Veteran reported that he last worked in July 2008, indicating 
that he could no longer tolerate his job due to back pain.  Thus, 
the Veteran's inability to work in this case, along with the 
medical findings tend to support his claim that his post-surgical 
residuals were severe and that as a result, he remained in a 
convalescent state beyond October 1, 2008.

Although the aforementioned VA outpatient treatment records show 
that some progress had been made by the end of August 2008 with 
respect to the Veteran's back, as of the October 2008 VA 
examination, the examiner noted that the Veteran was unable to 
perform activities of daily living or work.  

Resolving reasonable doubt in the Veteran's favor, extension of 
the temporary total rating based upon convalescence for the L4-5 
hemilaminectomy with excision of herniated L4 disc surgery is 
granted beyond October 1, 2008 to November 27, 2008.
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.30.

Increased Ratings

The Veteran maintains that he is entitled to increased initial 
disability ratings for his tinea pedis and tinea corporis, 
greater than 10 percent prior to November 28, 2008, and in excess 
of 60 percent since November 28, 2008; an initial compensable 
disability for bilateral pes planus; and an initial compensable 
disability rating for his residuals of right little finger 
fracture of his right hand.  


In that regard, disability evaluations are determined by the 
application of a schedule of ratings, which are based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  The governing regulations provide that the higher 
of two evaluations will be assigned if the disability more 
closely approximates the criteria for that rating.  Otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7.  Moreover, while 
the Board must consider the veteran's medical history as required 
by various provisions under 38 C.F.R. Part 4, including sections 
4.2, the regulations do not give past medical reports precedence 
over current findings.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where, as in this case, an appeal stems from an initial rating, 
VA must frame and consider the issue as to whether separate or 
"staged" ratings may be assigned for any or all of the 
retroactive period from the effective date of the grant of 
service connection to a prospective rating.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Tinea Pedis/Tinea Corporis

In the March 2008 rating decision, the RO granted service 
connection and assigned an initial 10 percent disability 
evaluation for tinea pedis and tinea corporis, effective July 26, 
2007, the date of claim.  In granting service connection, the RO 
noted the Veteran's in-service treatment and diagnosis of tinea 
pedis and atopic dermatitis of the neck and chest, as well as his 
post-service diagnosis of lichen simplex chronicus.  The RO 
further noted the December 2007 VA examination, which 
demonstrated 5% of total body surface area involves the Veteran's 
skin disability.  

In a June 2009 rating decision, the RO increased the disability 
evaluation from 10 to 60 percent disabling, effective November 
28, 2008, based upon the Veteran's skin condition which affects 
50 percent of his entire body and 75 percent of his exposed area, 
demonstrated in the March 2009 VA examination.

The Board notes the Veteran's skin disability includes tinea 
pedis and tinea corporis, which are rated under 38 C.F.R. 
§ 4.118, Diagnostic Code (DC) 7813.  Under DC 7813, the 
disability is rated under disfigurement of the head face, or neck 
(DC 7800), scars (DC's 7801, 7802, 7803, 7804, or 7805), or 
dermatitis (DC 7806), depending on the predominant disability.  
In the present case, the evidence demonstrates the Veteran's 
disability is appropriately rated under DC 7806, as there is no 
evidence of scarring.  

Under DC 7806, a 10 percent rating is assigned for dermatitis or 
eczema which involves at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less than 
20 percent, of exposed areas affected, or; intermittent systemic 
therapy such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during the 
past 12-month period.  A 30 percent rating is warranted when 20 
to 40 percent of the entire body or 20 to 40 percent of exposed 
areas are affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs are required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  The maximum 60 percent rating is warranted 
when dermatitis or eczema affects more than 40 percent of the 
entire body or the exposed areas, or systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required for 
constantly or near constantly during the past 12-month period.  
38 C.F.R. § 4.118, Diagnostic Code 7806.

Evidence relevant to the current level of severity of the 
Veteran's skin disability includes a December 2007 VA 
examination, January 2009 VA examination, and a March 2009 VA 
examination.   

The Veteran underwent a VA examination in December 2007.  At the 
time, he reported experiencing itchy and dry skin over the years.  
He further reporting using both antifungal and hydrocortisone 
cream everyday for a week or two, approximately six to twelve 
times per year.  

Following a physical examination and review of the claims file, 
the examiner diagnosed the Veteran with tinea pedis and tinea 
corpus.  In providing this diagnosis, on examination, the 
examiner noted the Veteran's dry flaking skin between his toes 
and right groin, finding no exposed areas affected and 5 percent 
of the total body surface is affected.  

The Veteran underwent a second VA examination in January 2009.  
At the time, the Veteran reported having a fungal infection of 
the groin and feet, which is treated twice daily for the past 
several years.  He further reported experiencing symptomatology 
of his skin disability, including, itching and burning of the 
feet and groin with weeping from the skin.  

On examination, the examiner noted that the Veteran's skin was 
normal temperature, texture, turgor, and color, except for dry 
skin between the toes and feet and a hyperpigmented rash in the 
groin, with some areas of excoriations.  The diagnosis was mild 
tinea corporis and tinea pedis

The Veteran underwent a third VA examination in March 2009.  At 
the time, he reported that his skin condition is currently on his 
back and he experiences an itching and burning sensation, worse 
during hot and humid weather.  He further reported using 
corticosteroid topical treatments, specifically, Desonide and 
Cubetasol, on a daily basis for years.   

On examination, the examiner noted the Veteran's skin 
inflammation on his mid and lower back, chest wall, inner arms, 
forearms, and inner thighs, finding 75 percent of exposed areas 
affected and 50 percent of the total body affected.  The examiner 
further noted that there was no scarring.  The diagnosis was 
tinea corporis of the chest, back, inner thigh and groins, and 
inner arms and forearms.  

Prior to November 28, 2008

Upon review of the evidence of record, prior to November 28, 
2008, the Board finds that the criteria for an initial disability 
evaluation greater than 10 percent has not been met for the 
Veteran's service-connected skin disability.  The medical 
evidence shows that throughout this specific time period, the 
Veteran's service-connected tinea pedis and tinea corporis has 
not involved 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected.  Specifically, the December 
2007 VA examiner noted the Veteran's condition does not present 
an exposed area that is affected and further noted that only 5 
percent of the total body area is affected.  Moreover, there is 
no medical evidence or record demonstrating that systemic therapy 
such as corticosteroids or other immunosuppressive drugs were 
required for a total duration of six weeks during the past 12 
month period.  Thus, the evidence of record does not show that 
the Veteran's service-connected tinea pedis and tinea corporis 
warrants an initial disability evaluation in excess of 10 percent 
prior to November 28, 2008.

Since November 28, 2008

The Board notes, that the Veteran has been in receipt of the 
maximum 60 percent disability evaluation under DC 7806 since 
November 28, 2008, as the medical evidence of record shows that 
the Veteran's skin disability is representative of 75 percent of 
exposed areas affected and 50 percent of the total body affected.  
See March 2009 VA examination.  

Thus, in order for the Veteran to obtain the next higher 100 
percent disability evaluation, the Board must evaluate his skin 
disability under another diagnostic that provides for such 
evaluation.  In this regard, DC 7817, the diagnostic code for 
exfoliative dermatitis, is the only potential code that is 
applicable to the Veteran's skin disability and provides the next 
higher 100 percent rating.  Under DC 7817, exfoliative dermatitis 
(erythroderma) warrants a 100 percent evaluation when there is 
generalized involvement of the skin, plus systemic manifestations 
(such as fever, weight loss, and hypoproteinemia), and; constant 
or near- constant systemic therapy such as therapeutic doses 
corticosteroids, immunosuppressive retinoids, PUVA or UVB 
treatments, or electron beam therapy required during the past 12-
month period.  38 C.F.R. § 4.118, DC 7817.

Since November 28, 2008, the Board finds that the criteria for an 
evaluation greater than 60 percent have not been met for the 
Veteran's service-connected skin disability.  The medical 
evidence shows that, since November 28, 2008, the Veteran's 
service-connected skin disability is not characterized by 
generalized involvement of the skin, plus systemic 
manifestations, such as fever, weight loss, and hypoproteinemia.  

Regarding systemic manifestations, the March 2009 VA examiner did 
not indicate that the Veteran experienced fever or weight loss, 
nor did the Veteran contend that he experiences these symptoms.  
During the January 2009 VA examination, the Veteran did not 
contend, nor did the examiner note any systemic manifestations.  
The Veteran uses constant systemic therapy, specifically, 
corticosteroids, but without generalized involvement of the skin, 
plus systemic manifestations, and constant systemic therapy in 
the past 12-month period, the Veteran does not warrant the next 
higher 100 percent disability evaluation under DC 7817.  The 
evidence does not show that the manifestations of the Veteran's 
condition more closely approximate that required for a 100 
percent rating .

In sum, there is no support for an initial disability evaluation 
in excess of 10 percent prior to November 28, 2008 for the 
Veteran's service-connected tinea pedis and tinea corporis 
disability, or in excess of 60 percent since November 28, 2008.  
As the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 
5107(b); Gilbert, 1 Vet. App. at 54 (1990).  

Pes Planus

In the March 2008 rating decision, the RO granted service 
connection and assigned an initial noncompensable disability 
evaluation for bilateral pes planus, effective July 26, 2007, the 
date of claim.  In granting service connection, the RO noted the 
Veteran's in-service diagnosis of pes planus in September 1980.  
The RO further noted the December 2007 VA examination which 
demonstrates a diagnosis of pes planus.  Subsequently, in the 
June 2009 rating decision, the RO continued the Veteran's 
noncompensable disability evaluation for the pes planus.

The Veteran's bilateral pes planus disability is currently rated 
as noncompensable under DC 5276, the diagnostic code for 
flatfoot, acquired.  Under DC 5276, mild acquired flatfoot with 
symptoms relieved by built-up shoe or arch support will result in 
a noncompensable rating.  A 10 percent evaluation requires 
evidence of moderate bilateral or unilateral acquired flatfoot 
with weight-bearing line over or medial to the great toe, inward 
bowing of the tendo-achilles, pain on manipulation and use of the 
feet.  A 30 percent evaluation is for application when there is 
severe bilateral (or 20 percent for severe unilateral) disability 
with objective evidence of marked deformity such as pronation or 
abduction, pain on manipulation and use accentuated, indication 
of swelling on use, and characteristic callosities.  38 C.F.R. § 
4.71a, DC 5276.  

Evidence relevant to the current level of severity of the 
Veteran's bilateral pes planus disability includes a December 
2007 VA examination, an August 2008 statement from the Veteran, a 
December 2008 VA examination, and a January 2009 VA examination.  

The Veteran underwent a VA examination in December 2007.  At the 
time, the Veteran reported that prolonged walking or standing 
precipitates pain in his feet, which is alleviated with rest.  
The Veteran denied flare-ups and the use of assistive devices, 
including, corrective shoes and shoe inserts.  

Upon examination and review of the Veteran's claims file, the 
examiner diagnosed the Veteran with pes planus.  The examiner 
noted that there was no objective evidence of painful motion, 
edema, instability, or weakness, bilaterally.  The Veteran's gait 
was normal.  There was tenderness on palpation of the soles of 
both feet, especially, in his arches.  There were calluses on the 
medial aspect of both feet in the area of his great toe.  There 
was no evidence of hammertoes, high arch, clawfoot, or any other 
deformity, bilaterally.  There was no abnormal weight bearing or 
non-weight bearing alignment of the Achilles tendon bilaterally.  
The examiner noted that it was not necessary to manipulate the 
Achilles tendon to correct alignment.  There was no valgus 
deformity bilaterally.  There was no forefoot misalignment 
bilaterally. 

In the August 2008 notice of disagreement, the Veteran indicated 
that his pes planus disability has worsened.

The Veteran underwent a second VA examination in October 2008.  
At the time, the Veteran reported experiencing pain while 
walking, however, has the ability to walk and stand for more than 
30 minutes.  He denied the use of assistive devices related to 
his pes planus disability, including, corrective shoes and shoe 
inserts, but indicated that he uses a cane for his service-
connected back disability.  
   
Upon examination, the examiner diagnosed the Veteran with 
bilateral congenital rigid pes planus.  Regarding the effect of 
the pes planus condition on the Veteran's usual occupation and 
daily activities, the examiner indicated that standing or walking 
for long distances causes pain.  On examination, the examiner 
noted that there was no objective evidence of edema, instability, 
weakness, or tenderness bilaterally.  The Veteran's gait was 
abnormal, but due to an unrelated low back problem.  There was no 
evidence of callosities, breakdown, or unusual shoe pattern 
bilaterally.  There were no skin changes or vascular changes 
bilaterally.  There was no evidence of hammertoe, high arch, 
clawfoot, or any other deformity bilaterally.  There was no 
abnormal weight bearing or non-weight bearing alignment of the 
Achilles tendon bilaterally.  There was no pain on manipulation 
of the Achilles tendon bilaterally.  There was no valgus, 
forefoot malalignment, midfoot malalignment, or hallux valgus 
bilaterally.  Angulation of the first metatarsophalangeal joint 
and dorsiflexion of the first metatarsophalangeal joint was 
normal bilaterally.  There was normal active motion in the 
metatarsophalangeal joint of the great toe bilaterally. 

The Veteran was afforded a VA examination in January 2009 at 
which time he reported experiencing pain on weight-bearing, 
however, no pain while resting.  He reported that his pain is 
alleviated by limiting time spent on his feet and with the use of 
pain medication.  He denied having any surgery or hospitalization 
for his condition, as well as the use of assistive devices, 
including, corrective shoes and shoe inserts. 

On examination, the examiner noted that there was tenderness on 
palpation of the soles of both feet, especially, in the arch 
area.  The diagnosis was mild bilateral pes planus. 

The Board finds that the preponderance of the evidence is against 
finding that the Veteran's symptoms are more than mild and 
assignment of an initial compensable rating is not warranted.  
The competent medical evidence does not show that the Veteran has 
moderate bilateral flat foot with weight-bearing line over or 
medical to the great toe and inward bowing of the tendo Achilles.  
The June 2009 VA examiner characterized the Veteran's condition 
as mild; the December 2007 and October 2008 VA examinations each 
noted no abnormal weight bearing or misalignment.  

The Board also considered whether the Veteran's disability would 
warrant a higher evaluation under other Diagnostic Codes 
pertaining to the foot but, as noted above, service connection is 
in effect for pes planus only; the criteria pertaining to 
bilateral weak foot, claw feet (pes cavus), metatarsalgia, hallux 
rigidus, hammer toe, malunion or nonunion of the tarsal or 
metatarsal bones, or other foot injuries under Diagnostic Codes 
5277, 5278, 5279, 5281, 5281, 5283, 5284 are not applicable. 

Residuals of Right Little Finger Fracture

In the March 2008 rating decision, the RO granted service 
connection and assigned an initial noncompensable disability 
evaluation for residuals of the Veteran's right little finger 
fracture, effective July 26, 2007, the date of claim.  In 
granting service connection, the RO noted the Veteran's in-
service injury of a fractured right little finger of his right 
hand in September 1981.  

The Veteran's residuals of right little finger fracture 
disability are currently rated as noncompensable under DC 5230, 
the diagnostic code for limitation of motion of the little 
finger.  Under DC 5230, any limitation of motion of a little 
finger warrants a maximum noncompensable disability evaluation.  
38 C.F.R. § 4.71a, DC 5230.  

Under DC 5227, ankylosis of the right or little finger is also 
noncompensable.  
38 C.F.R. § 4.71a, DC 5227.  The Note under DC 5227 provides that 
consideration should be made as to whether evaluation as 
amputation is warranted and whether an additional evaluation is 
warranted for resulting limitation of motion of other digits or 
interference with overall function of the hand.  Id.  

Evidence relevant to the current level of severity of the 
Veteran's residuals of right little finger fracture disability 
includes a December 2007 VA examination and a January 2009 VA 
examination.  

The Veteran was afforded a VA examination in December 2007 at 
which time the examiner noted the Veteran is right-handed.  All 
of his fingers were normal, with the exception of the distal 
phalanx of the right little finger.  Range of motion of the right 
little finger was from 10 to 70 degrees.  There was no gap 
between the thumb or the proximal transverse crease of the palm 
and the right little finger.  The Veteran had good grip strength 
and dexterity in both hands.  There were no additional factors 
affecting the function of the right little finger.  Range of 
motion was normal for both wrists.  The diagnosis was residuals 
of right little finger fracture.

The Veteran underwent a second VA examination in January 2009 
during which he reported that he has intermittent pain in his 
right little finger due to strong gripping or prolonged use of 
his hand.  His pain reaches a level four of ten and can last all 
day, however, is alleviated by rest and pain medication.  

On examination, there was no ankylosis or limitation of motion of 
any of his fingers.  The Veteran had good strength and dexterity 
of all fingers.  The diagnosis was remote residuals of right 
little finger fracture.    

Upon review of the evidence of record, the Board notes that a 
compensable rating is not permitted under 38 C.F.R. § 4.71a, DC 
5227 or DC 5230, relating to limitation or ankylosis of the ring 
finger.

The evidence clearly demonstrates that the Veteran does not have 
ankylosis of the right little finger, and shows that there is no 
interference with the overall function of the hand as a result of 
the residuals of a fracture of the right little finger.  
Moreover, even if ankylosis were shown, a noncompensable rating 
would be assigned.  As for consideration of the amputation 
criteria, the evidence demonstrates fairly good to normal range 
of motion, and the disability is not akin to amputation.  Thus, 
evaluation of the little finger as amputation is not warranted 
and no additional evaluation is warranted pursuant to the Note 
under DC 5227.


To the extent that DC 5230 contemplates limitation of motion, 
further consideration of 38 C.F.R. §§ 4.40 and 4.45 is not 
warranted as the maximum (non-compensable) rating has been 
assigned.  See Johnston v. Brown, 10 Vet. App. 80 (1997).

The Veteran's right little finger demonstrates essentially normal 
range of motion throughout the rating period on appeal.  Although 
the Veteran has indicated he experiences some numbness and pain, 
the most recent VA examination demonstrates that there is no 
clinical evidence of this symptomatology.  While his finger did 
exhibit a slight limitation of motion during the December 2007 VA 
examination, the applicable diagnostic codes do not provide for a 
compensable evaluation for limitation or motion or ankylosis.  
Accordingly, a compensable evaluation is not warranted 

In sum, there is no support for an initial compensable disability 
evaluation for the Veteran's service-connected residuals of right 
little finger of the right hand disability.  As the preponderance 
of the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 
Vet. App. at 54 (1990).  

Extraschedular Considerations

As to whether the record raises the matter of referral for an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1), the Board 
finds that the rating criteria considered in this case reasonably 
describe the Veteran's disability level and symptomatology.  The 
competent medical evidence of record shows that his foot and 
finger disabilities are primarily manifested by some pain and 
limitation of motion.  The applicable diagnostic codes used to 
rate the Veteran's disabilities  provide for ratings based on 
limitation of motion.  The effects of pain and functional 
impairment have been taken into account and are considered in 
applying the relevant criteria in the rating schedule, where 
appropriate.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. 
App. 202.  The effects of the Veteran's disabilities have been 
fully considered and are contemplated in the rating schedule; 
hence, referral for an extraschedular rating is unnecessary at 
this time.  Thun v. Peake, 22 Vet. App. 111 (2008). 


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied. 

Entitlement to service connection for temporomandibular joint 
condition is denied. 

Entitlement to service connection for right knee condition is 
denied.  

Entitlement to service connection for a left knee condition is 
denied. 

Entitlement to an extension of the temporary total rating for 
convalescence following an August 2008 L4-5 hemilaminectomy with 
excision of herniated L4 disc surgery beyond October 1, 2008 to 
November 27, 2008, is granted.

Entitlement to an initial disability evaluation in excess of 10 
percent for service-connected tinea pedis and tinea corporis 
disability prior to November 28, 2008, and in excess of 60 
percent since November 28, 2008, is denied.

Entitlement to an initial compensable disability evaluation for 
service-connected bilateral pes planus is denied.  

Entitlement to an initial compensable disability evaluation for 
service-connected residuals of right little finger fracture of 
the right hand is denied.  


REMAND

Regarding the Veteran's service-connected bilateral lower 
extremity radiculopathy, a January 2009 VA examination included a 
diagnosis of mild right lower extremity radiculopathy and 
moderate left lower extremity radiculopathy; however, the 
specific nerve involved was not identified.  Without that 
information, the Board cannot accurately evaluate the disability; 
another examination is required.  38 C.F.R. § 4.2.   

Regarding the Veteran's claim of a stomach condition, service 
treatment records contain a diagnosis of gastroenteritis and the 
August 1982 separation physical examination shows he reported 
experiencing frequent indigestion.  

Post-service VA outpatient treatment reports include a July 2008 
VA record noting that the Veteran reported experiencing abdominal 
pain for years, which has been getting worse.  In August 2008, 
the Veteran was diagnosed with gastritis.

The Veteran was diagnosed with gastroenteritis in service, he 
reported experiencing frequent indigestion on his separation 
examination and abdominal pain "for years," and the record 
includes a current diagnosis of gastritis.  The Board further 
notes the Veteran's current diagnosis of gastritis and his report 
of continuous symptomatology for years.  A VA examination should 
be conducted to clarify the current nature and likely etiology of 
any stomach condition that the Veteran may have.  38 C.F.R. 
§ 3.159(c)(4).  

Regarding the Veteran's claim of a bladder condition, post-
service treatment records include a September 2007 entry noting 
the Veteran sought treatment for back pain, reporting that he 
experiences occasional urinary incontinence for the past three to 
four years.

Service connection is in effect for lumbosacral strain with 
degenerative joint disease.  It is unclear from the current 
record whether the Veteran's bladder complaints are associated 
with the service-connected back condition, such that a separate 
evaluation would be warranted, or whether a current bladder 
condition is a separate disability in itself.  See 38 C.F.R. 
§ 4.71a, DC 5237, Note 1.  

Secondary service connection shall be awarded when a disability 
"is proximately due to or the result of a service-connected 
disease or injury."  38 C.F.R. § 3.310(a).  Also, any increase 
in severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected disease 
or injury, and not due to the natural progress of the nonservice-
connected disease, will be service connected.  38 C.F.R. § 3.310; 
Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

The Veteran should be afforded a VA examination in an attempt to 
determine the etiology of the any bladder condition he may have, and 
if he has a current condition, whether it is related to service or 
his service-connected back disability.  38 C.F.R. § 3.159(c)(4).  

On remand, the Veteran should be provided appropriate notice 
regarding a claim of secondary service connection.  

Accordingly, the case is REMANDED for the following actions:

1.  Review the claims file and ensure that 
all notice obligations have been satisfied in 
accordance with the recent court decisions, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, and any other applicable legal 
precedent.  Specifically, issue appropriate 
notice on the Veteran's claim of entitlement 
to service connection for a bladder condition 
as secondary to his service-connected back 
disability.  

2.  Thereafter, schedule the Veteran for an 
appropriate VA examination(s) in order to 
determine the current nature and likely 
etiology of the claimed stomach and bladder 
conditions.  The claims folder should be 
made available to the examiner for review.  
Any indicated evaluations, studies, and tests 
deemed to be necessary by the examiner should 
be accomplished.  

Based on the examination and review of the 
record, the examiner should answer the 
following questions: 

(a)  Is it at least as likely as not that 
any currently diagnosed stomach condition, to 
include gastritis, is the result of active 
service or any incident therein or, in the 
alternative, had its onset in service?


(b)  Is it at least as likely as not that 
any currently diagnosed bladder condition is 
the result of active service or any incident 
therein or, in the alternative, had its onset 
in service?

(c) If not related to service, is it at least 
as likely as not that any currently diagnosed 
bladder disability is proximately due to or 
the result of the Veteran's service-connected 
back disability? If the answer is no,

(d) Is it at least as likely as not that any 
currently diagnosed bladder disability was 
aggravated by the service-connected back 
disability.  If a currently diagnosed bladder 
disability was aggravated by the service-
connected back, to the extent possible, the 
examiner is requested to provide an opinion as 
to the approximate baseline level of severity 
of the bladder disability before the onset of 
aggravation.

The examiner is informed that "aggravation" 
is defined for legal purposes as a chronic 
worsening of the underlying condition versus 
a temporary flare-up of symptoms, beyond its 
natural progression.  If aggravation is 
present, the clinician should indicate, to 
the extent possible, the approximate level of 
bladder disability present (i.e., a baseline) 
before the onset of the aggravation. 

3.  Schedule the Veteran for an appropriate 
VA examination to ascertain the current 
severity of the right and left lower 
extremity radiculopathy.  The claims file 
must be made available to the examiner for 
review.

Based on the examination and review of the 
record, the examiner should identify all 
neurologic symptoms (e.g., neuritis, 
neuralgia, sensory loss, body part 
dysfunction, etc.) with specific reference to 
the nerve(s) affected.  The examiner should 
provide an opinion as to whether any 
neurological symptomatology equates to 
"mild," "moderate," "moderately severe" or 
"severe," incomplete paralysis or complete 
paralysis of any nerve.  Identify any 
affected nerve, and state the severity of the 
impairment of the nerve affected.

A rationale for all opinions expressed should 
be provided.  

4.  Thereafter, readjudicate the claims on 
appeal, with application of all appropriate 
laws and regulations and consideration of any 
additional information obtained.  If any 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


